Citation Nr: 1447079	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with complications of sixth left nerve palsy and diabetic retinopathy of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to December 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the RO.

In November 2009, the Veteran testified before RO personnel.  The transcript of the hearing is of record.

In a March 2012 rating decision, the RO granted service connection for stable angina associated with herbicide exposure, as well as peripheral neuropathy of the upper and lower extremities, hypertension, bilateral cataracts, and necrobiosis lipoidica diabeticorum; and established permanent incapacity for self-support for both of the Veteran's sons.  In an Appeal Status Election form and a Report of General Information, both dated in March 2012, the Veteran indicated that he was satisfied with his appeal on these issues.  Therefore, they are not before the Board.

The Board remanded the claim on appeal in August 2012 for further development. The development has been completed, and the case has since been returned to the Board for appellate review.

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1. The diabetes mellitus requires the use of insulin and diet restriction. Regulation of activities is not required.

2. The Veteran's sixth left nerve palsy is resolved.

3. The Veteran's diabetic retinopathy of the right eye has been manifested 
by a corrected visual acuity of 20/40, at distance and near, with no record of visual field loss, rest requirements, or episodic incapacity.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2013). 

2. The criteria for separate compensable ratings for sixth left nerve palsy and diabetic retinopathy of the right eye have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 6006 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The duty to notify in this case was satisfied by letters sent to the Veteran in November 2007 and August 2008.  The claim was last adjudicated in January 2013.

Further, the Board is aware that this appeal was, most recently, remanded by the Board in August 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the RO schedule the Veteran for additional VA examination to evaluate the severity and manifestations of the service-connected diabetes mellitus with complications of sixth left nerve palsy and diabetic retinopathy of the right eye. This development was completed in the September 2012 VA examination. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disability has not significantly changed and a uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The rating for the Veteran's diabetes mellitus with complications of sixth left nerve palsy and diabetic retinopathy of the right eye has been assigned pursuant to diagnostic code (DC) 7913. Pursuant to DC 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet. A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Under this code provision, the "regulation of activities" means "avoiding strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note 1 to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.

Analysis

In this case, the Board concludes that the symptoms of the Veteran's diabetes mellitus with complications of sixth left nerve palsy and diabetic retinopathy of the right eye do not warrant assignment of a rating in excess of 20 percent. 

The June 2006 report of VA examination reflects the Veteran's report that he experienced 3-4 episodes of hypoglycemic reactions in the last month; however, he had never been hospitalized for ketoacidosis or the hypoglycemic reaction. He was on restricted diet and reported that he had been compliant with his diet. He denied having any restriction of activities due to his diabetes. He was prescribed Glucophage and Avandia and used insulin for control of his diabetes.

He saw his primary care doctor every 6 months. He had no retinopathy but he had developed a sixth nerve palsy onset in June 2005. On examination, the diagnosis was type II diabetes mellitus with complications of sixth left nerve palsy, more likely than not related to chronic diabetes. 

A June 2006 optometry record documents "resolved sixth nerve palsy." Diabetes with mild retinopathy of the right eye was assessed. He had no retinopathy of the left eye.

A February 2008 VA treatment record reflects that work- up of the left sixth nerve palsy secondary to diabetes was negative.

An April 2008 report of VA examination reflects the Veteran's report that he experienced episodes of hypoglycemic reaction but never required hospitalization for ketoacidosis or hypoglycemic reaction. It was documented that he "should be on a diet" and the Veteran reported that he ate very little. The Veteran reported that he had restrictions of activities with his diabetes because of the pain and tingling in his feet. He uses oral agents and insulin to control his diabetes. Previous eye examination was negative for diabetic retinopathy. However, he had isolated sixth cranial nerve palsy secondary to his diabetes and he complained of intermittent blurred vision.

Although the Veteran reported a regulation of activities, the examiner noted that the Veteran's regulation of activities was likely due to his psychological stressors, i.e., non- diabetes mellitus related. 

Examination showed the left sixth nerve palsy was visible. The diagnosis was diabetes mellitus with complications of left sixth nerve palsy. The examiner noted there was no evidence of retinopathy.

A June 2008 optometry record reflects a diagnosis, in pertinent part, of mild hypertensive retinopathy secondary to vessel changes in the eyes. Corrected vision was 20/30 in the right eye and 20/20 in the left eye.  A June 2009 optometry treatment note reflects, in pertinent part, diabetes with retinopathy of the right eye and mild hypertensive retinopathy secondary to vessel changes in both eyes. Corrected vision was 20/30 in the right eye and 20/20 in the left eye.

A June 2010 report of VA heart examination reflects a diagnosis of resolved sixth nerve palsy. There was no functional impairment.

The report of July 2011 VA examination documents that the Veteran experienced no episodes of hypoglycemia reactions or ketoacidosis. He was instructed to follow a restricted but was not restricted in ability to perform strenuous activities.

The corresponding report of July 2011 VA eye examination indicates that the Veteran's best corrected vision was 20/30 +2 in the right eye and 20/20 - 1 in the left eye. The examiner concluded that the Veteran had nonproliferative diabetic retinopathy in the right eye and no retinopathy in the left eye. The examiner also reported that the Veteran had history of left sixth nerve palsy in 2005 that had completely resolved with no residual.

The report of August 2012 documents that the Veteran's best corrected visual acuity was 20/40 or better in both eyes. He did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye. He did not have a visual field defect (or a condition that may result in visual field defect). He did not have a decrease in visual acuity or other visual impairment attributable to his retinopathy.

The examiner commented that the Veteran had mild diabetic retinopathy but explained that the Veteran did not have a visual impairment due to his retinopathy. Additionally, he noted the sixth nerve palsy had completely resolved.

Based on the above, the Veteran is not entitled to a rating in excess of 20 percent for his diabetes mellitus.  The evidence shows that the Veteran requires insulin and oral hypoglycemic agents and a restricted diet to control his diabetes mellitus; however, he does not require regulation of activities to control his diabetes (i.e., the Veteran has not been prescribed or advised to avoid strenuous occupational and recreational activities). To the extent that he reported a regulation of activities in his April 2008 VA examination, the Board notes that the examiner noted that the Veteran's regulation of activities was likely due to his psychological stressors, i.e., non- diabetes mellitus related. Additionally, the Board is aware that the Veteran reported a history of episodes of hypoglycemic reactions; however, he had never been hospitalized for ketoacidosis or the hypoglycemic reaction and did not require twice a month visits to a diabetic care provider. Thus, a higher evaluation is not warranted under Diagnostic Code 7913 for diabetes.

The Board also finds that there is no evidence to suggest that the Veteran warrants separate ratings for his sixth left nerve palsy and diabetic retinopathy of the right eye. In this regard the Board notes that the sixth left nerve palsy has resolved without residual disability. As for the diabetic retinopathy of the right eye, the evidence does not demonstrate that he experiences any incapacitating episodes associated with his right eye retinopathy. Additionally, his best corrected vision was 20/40 or better in both eyes and he did not have a visual field defect (or a condition that may result in visual field defect). Such findings result in a non-compensable evaluation. Note (1) to DC 7913 provides that non-compensable complications are considered part of the diabetic process.  

The Board notes that in a March 2012 rating decision the Veteran was separately evaluated for peripheral neuropathy of the bilateral upper and lower extremities, hypertension, bilateral cataracts and necrobiosis lipoidica diabeticorum, all associated with his diabetes. He has not appealed the ratings for these disabilities. 

The Board has considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative and credible than his lay evidence in determining that his diabetes mellitus does not meet the criteria for a rating in excess of 20 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Here the appellant requires insulin and oral hypoglycemic agents and a restricted diet to control his diabetes mellitus. The current evaluation contemplates requirement for insulin (oral hypoglycemic agents) and a restricted diet in evaluation of the diabetes mellitus.  There is no acceptable evidence of regulation of activities.  Despite his report of regulation of activities in the April 2008 VA examination, such report has been inconsistent with the more probative objective evidence.  The objective findings of skilled professionals are more probative and credible than the lay evidence.

For all the foregoing reasons, the Board finds that a rating in excess of 20 percent for the diabetes mellitus is not warranted at any time pertinent to this appeal and separate ratings for sixth left nerve palsy and diabetic retinopathy of the right eye are not assignable.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the lumbar strain been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's diabetes mellitus are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's diabetes mellitus is contemplated by the 20 percent rating, which take account of both the individual symptoms and the overall impairment caused by the diabetes mellitus. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the diabetes mellitus on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned 10 percent rating. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for diabetes mellitus is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with complications of sixth left nerve palsy and diabetic retinopathy of the right eye is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


